 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 419 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Young of Alaska submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Recognizing National Transportation Week and applauding the men and women who keep America moving. 
  
Whereas the United States transportation system is an extensive, inter-related public and private network of roads, airports, railroads, transit routes, waterways, terminals, ports, and pipelines; 
Whereas millions of people and businesses rely on this expanding system to get to work, embark on vacations, conduct business, and ship goods within the United States and abroad; 
Whereas this system links regions and connects small and large cities and urban and rural areas; 
Whereas transportation contributes to economic activity and to a nation’s global competitiveness as a service, an industry, and an infrastructure; 
Whereas the transportation sector accounts for 11 percent of the United States Gross Domestic Product; 
Whereas the transportation sector employs over 11 million Americans; 
Whereas the average household spends about 20 percent of its income on transportation, more than on any other expense except housing; 
Whereas the President has proclaimed, by Executive Order, May 16 through May 22, 2004, as National Transportation Week; 
Whereas Congress, by joint resolution approved May 16, 1957 (36 U.S.C. 120), designated the third Friday in May of each year as National Defense Transportation Day and, by joint resolution approved May 14, 1962 (36 U.S.C. 133), declared that the week during which that Friday falls be designated as National Transportation Week; and 
Whereas National Transportation Week provides an opportunity for the transportation community to join together for greater awareness about the importance of transportation and for making youth aware of transportation-related careers: Now, therefore, be it 
 
That  
the 108th Congress recognizes National Transportation Week and applauds the men and women who keep America moving. 
 
